OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
lion. oeor6e Hi Sheppard, Prngea


       “‘8%   QOIB OPWATED      VlQTDIm MAcHIKlcs.-- FROM WEBy
       OWIfltit:lrUNAOW,OR XRIBITOR OB EVERYCOINOPERAT-
       xDPROBOGRAPli,  BLBGTRIOALPIANO, E~OTRICALBATTER,
       MtAX%OPEORE,  WRIURIBUNACRINB,TAROIt!PPIJ"pOL,lfIR-
       IA!lmE QOLFllAcmwB, KIWIATURE FOOTBALL  MACKTNE,
       ldIlPfATPREBA9&BAUPIAGKtBE,llIMATURXRACETRACg
                         IRE, GUML?ACBINX,CARDY,MACHINK,
                       m,RARDmCxIKFMAcRINK,sANDwIcR
                        OTRl!ROLASSORKINDOFMACRIRK,
                      ATED OR NOT, WHKREA FEE IS CRAlWKD,
                       FOR    THE   FURPOSB:   OF AMUSam,       RiQW-
                     OR VERDIa CVMKODITIKS,   XXRCRANDISE,
       CONFEOl'iOH8,OB   SKRVIOBOFANYKXND    AND WHICH IS
       OPXRATED BY COXNS OR MEKU SLUGSOR TOXXN3SIMILAR
       TO oOl3$3, WHlQESUCBFEK IS IA~XCKSS OF FIVE (5)
      .CBWTS,;ANANNWAL    TAX OF TEADOLLARS(#lO.OO), OH
       EACHKUHINE; WHXZE     SucB FEE IS FIVK (5) ems,
       4'4 ANNULTAX OF FIVE WLLARS (#LOO) ON EACH
      wDRltftl&i~IpBBIE9ooH~IsoRE(l.ja~,AEI
       ANNW&OOGUF'ATION    TM OF ONKDOLLAR(#l.OO) FORFACti
       KAOHXN&  PROVIDED   THATFROM EVERY OWRER,MANAWSI,
       OR BX@%@l'O&OF ISYERY~OOIH   OPERATED MARBLE YACHINE,
      MARBLR'TABLE  UACESRE,MARBLE    SHOOTIWTABLE, OR
       MARBLE.XAGE%BKOFARTDlWRWFION,        Vf%THERIWDMKRAT-
       ED OR.@QT,   WRIEU    A S’RX IS   CIEAROlfD,   VIHETRER USED
       FO)BT~Z%RFO9POF'AKW3EKlDtT,liNTEETAI~ENT,OR
       WR YUtDIiX3OQQdODITIXS,  RRRCRARDISB, CORFKOTLOB‘S,
       OR 8ER~IOBi?l,QF'MYKXl?D;AKDWRICRIS OPERATED  BY
       COIN OR MRTAL SLW3  OR TOKEBSSI?JII.ARTO COINS
       OR HKTALSLWGB  WHERK SUGRFEE 19 ORE (1) QEt4T
       OR MORE AN AKNUAL  OOCVPATIONTAX OF TXNDOLLARS
       ($16.OOf‘FOSi KACBRACRIRQ WOVIDKDTHATTRKPRO-
                                  WALL !?OXAPPLY TO
       VIBIOBSOF TBEB.EWl3DikVISIOI
       PAfTBLBPIWRBSANDQABMBTBR3WRICHARKOF'ERATED
       WITHCCtIW8. IT SHALLBK WNLAWFUL  TO OPXRATK,
       ~OwQI#BxHIBIT AWYOFTH$PACHINESOR IWl!RU-
       Kl$w@t@WERBDBY THX88VBDSYISfOfWPlTiOWT    HAVING
       MRXitt3CIR~ATTAOEKDTRRREl'O~ESM6&I3 PLAIR-

      .SAl#KfSQF2tRATRD,SI'fOUROR   KXHIBITlD$PROVIDKD
       TRI1'pa    mRDe3DBRXm FRQMTEE OCCVPATIOR-TAX
       ON@oB lskEZjWxACHINE88RAI.LBE PLAOED TO ‘PREY
        CR~BDXT 03' TttBSTATE AYAI&ABLE
                                      SCROOLFUND. ACTS
       1897, Ml Qa 8.. P.,49; ACT8 1931, 4aNDLEai, P.
        St&$,Q& ;PlE$ A@%3 19S3, 43RD LBO. P. 409, ORI
        168, :&:~mk.*
Eon. Qeorue B. ~Sheppard, Page 3



     “5. Ch. 116,        Oallsd seealon 43rd LO%., ma not an
                       Firat
         amOndutOry Aot but was passed as a eeparate Aot.
         Effeotlve November 1, 1933. It levied the sama tax
         a8 the above olted Ch,~169, and oontalned practical-
         ly the sama lan age exoept that it exempted pay
         toilets and Banr tarp drinlslne oapa whioh war&not
         exempt:ln Oh. 168. All laws and parta of laws in
         oonllicb weru repeatled,

     m4. Ch. 354, R0gular Seasion 44th Leg., amended Ch.~lM,
         to road thereafter ae maoted.   Effeotite day 30,
         1938. ::No repealing provision. This amendatorp Act
         dropped the tax on all type 1 oent machines. It
         le+i~eb. the follewlng tax!
         Kaohliqs operated by coins ln exoeaa OS 5$,
                                            . . ..~tax $80.00.
         Maehines opdratea by ooins in exoess of rg,
                                            ..a. tax #10.00.
         *The t&x 08 1 dent maohlnes in this Aot (Ch. 354)
         R(LI)8roppsa.The ‘entire    Aot,  however, was held in-
         valid By a’Travir Oounty Dfrtrlet Oourt but ma not
         affirmed   by the Oatit  of Civil ~Appeals until after
         the Ao$ mis r’epmlsd by, Chapter 495, as aet out In
         the fOllOWin    paragraph, See 8hPhepperd v. Olebbel,
         Cir. Asp. 110. 8; Wi’ Lad 166.
     ,“?I. Ch. 496, Art. 8, 809. 4, Third Called setsalon, 44th
           Leg., was~not an tiendatory Act but wan paaaed aa,
         a aspmate       Act.~     Bffeotlve   Ootober   51,       1936.;    It
         repealed Oh.: 864 and Ch. 116, the two Aote next prs-
         oetline in thi order nemed and further repealed ‘*all
         lars and jmrt8 of law&that eoafliot herewith.*     Thi8
         Aot Is the~pri?mat eoin-oprated    meohine law. It
         lotie& the fqllaring  taxea:
         Ibsrahandiie --
                      or’krio ~CainliBahin00 (z &efi~nad)
         Kadilzt~a operated by ooias In exaeds of 54,
                                             . . . . tax #aQ.OQ.
         MaahitiM operated bp eoias in ez0ets8 of 1Q
         enaxnet gKoeediag bd                . . . . tax $ 8.50.
         @kill,,er
         --        Plsasure W.n-Maohlnes (s d0finea)
         Mach&tiesqnkratid~ by 00tnU in @foe56 Of Sd,
                                             . . . . tax #6O,.OO.
         Yaohiaee  aparatd by oofno %n exoe66 Of I#
         but   not    sxorag~8b.                         . . . .    tax     $SO.OO.

         No tax was lwlsd. ,an .l# maohiaear*
Hon. Qeorge 8. Sheppard, Page 4.


           The question which you submit to this departmeat
ii, whether or not the tax on,maohines operated by a 1~ coin,
h$$ been repealed or 8upexreded by subsequent Aot~s,.
           Where it ie apparent that a etatute 18 intended by
the Legislature to embraoe all the law upon the subject fith
which it dealr, it enperaedes all former law8 relating to the
8ame subjeotr   The question of repeal, therefore, whether
expre88 or lmplled, 18 one a? legislative   intent. See Rogers
ye Watrous, 8 Tex. 65; Iederal Southwe.stern Railway Co. y.
Kq, et al, 88 Tex. 550; First Mational Bank t. Lee County
cotton 011 CB., 874 5.1. 137; Berry y. State, 156 S.W. 626;
State y8 Texti & Rer Orlean Ry. Co., 183 S.W. 53; Forten-
berry tr State, 48 S.W. (8d) 146.
            *.,., WIen the .new statute In Itself oompre-
      hen&a the entire Bubjeot and orea$ee a new, entire,
      and independent 6y8tsm reepeoting the subject mat-
      ter, it ie univer8ally held to repeal and supersede
      all prerlous systems 8nd laws respeoting the 8ame
      taubjeot ‘ mtter.”
                 The caption heading House Bill Wo. S, passed by
 the Third aal%ed ge8slon of the 44th Leg18lature (Ch. 495,
Aotn of the 44th Leglrlature,           3rd o.a., p. 2040), dealarer
 that the Aet provide8 ior *lming             a tar'upon ooln-bperatea
.1llohine8, exempting oertain alasses o? maohlnas, providing
.fOr the OOli~OtfOn Of 8?&2htax, inOlUding penaltiO8;~ ,.,*
Seotion'4 OS the Aot oontainrr oomprehen8ive proti8ien lery-
lng a tax in tarlrigg amounti upon coin-operated machine8
 in Texa8, defining tern,          and  proYl.ding for the oolleotlon
 Of 8UOhtax88. ,The first          portion Of SeOtiOn 4 dOfin       terms;
next, the Legl8lature letie8 an annual ocoupatlon tax uppon
 eaoh mmerohandi8e or mu8io ooin-operated maohlne,* sealing
 the tax thereon-~eoordlng to the amount of money used to
operate the maohlne8, but providing no tax upon mSOhhine8
 operated by a&18 or ,tokq~a of the value ot 1Q or lass; next
 th8 Legiolature lerie8 a tax upon each asklll or pleae\ure
 ooin-operated,maehlne,e         eoalipg the tax aeoording tp t&e
 yauo       of  the'coin or token used to operate the machIne, but
 legging no tax upon machines operated by o&ino or tokens of
 the value       of 1# Qr 1088; ronorrlng     th68e provisions,   oertain
 exemptlon$ are made; t&e Legislature then proceeds * 'set UP
 a ~mprehanslra 8uh8me of ~eniorsement and ealleotion,             next
 di8pO8itiOn        Of  the revenue to be derived Szol suoii oooupat%on
 tax, and com8~udea 8~8lr Eleotlon of the,Aet by prorialnethat
 mpter         116, A6t8 of the let Qalled Sewitm of the 4Srd
Hon. Oeorge H. Sheppard, Page S



Legislature, a8 amenbadbf Chapter 354, A&s of the Regular
Se8slon of the 44th Leglailature, and all Laws and part8 Of
law8 that oonflict with the provisions of House Blll 8 are
In all thin&b repealed.
           It i8 our opinion that It was the legirlatlve  intent
t0 prOtide a eomprehan8iYe 8oheme 0i taxation of'eoln-ope$at.ed
maohinerr in Texa8, and that it intended that the provisions
of Rouse Bll$ 8 rhould supersede all other law8 pertaining
to the same iubJeot.   It follows that it is our opinion that,
sin06 the Legl8latur0, in Rouse Bill No. 8, smde no proyie'ion
fOr taring ooin-operated maohines opereted by oolns or tokens
or their valtie of l# or 1088, that the laws theretofore passed '~
br the Legicllature levging a tax on maohinee operated by
ooine or taken8 of the values of 1Q or lee8 were Intended to
be supezlreded and annulled by the provIsIona.of  House Bill 8.
           Oar eonolusionrr in this respect ake fortified    by
the fact that  the Lagi8lature saw fit expreaaly to repeal
Chapter 116, Ffr8t Called Se8aIon, 43rd Legislature,      the pro-
~1810ns of whloh were prao~ioallp identloal with those of
Section 111, Ohaptar 168, Regular Seasion, 43rd Legislature,
and whioh 1eWied a t&x upon coin-operated machines operated
br coin8 or tokens of the value of 1Q or more.
           You are therefore advised that it is the opinion of
this departmant that 'the prorialons of the law preoeding House
Bill No. 8, Chapter 495, 3rd Called'Sesslon,   44th Legislature,
ware euper8eded an6 annullbd oompletely by the prorisiotis of
Rouse Bill No. 8, and that therefore the provision6 of such
Act.8 1erJrfng a tax on coin-operated maohines OpOratOdby OOins
of the value of lp are no longer In effeot.
                                       Yours very truly
                                   ATTORNZY
                                          OENERAL
                                                OF TEXM


                                              R. w. mkrcrhibl
                                                    tiairtant

Rmapbp



            ATTORNEY GENERAL OF TmAS